      Case 7:20-cv-00165 Document 32 Filed on 07/20/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         July 20, 2021
                          UNITED STATES DISTRICT COURT
                                                                                      Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
Plaintiff,                                      §
                                                §
VS.                                             §          CIVIL ACTION NO. 7:20-cv-00165
                                                §
11.580 ACRES OF LAND, MORE OR                   §
LESS, et al.,                                   §
                                                §
         Defendants.

                                           ORDER

       In accordance with the Court’s oral orders at the parties’ July 20, 2021 status conference,

the Court hereby ORDERS the United States to serve all heirs of the Estate of Rolando J.

Vallejo by August 3, 2021. The Court further ORDERS the parties to appear for a status

conference on September 9, 2021 at 10 a.m. and to file a status report by August 30, 2021

unless dismissal documents have been filed before that date.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 20th day of July 2021.


                                                ___________________________________
                                                             Micaela Alvarez
                                                        United States District Judge
